DETAILED ACTION
Claims 1-18 are pending in this action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 02/04/2019 are accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 02/04/2019 is attached to the instant Office action. 
Claim Objections
Claim 18  are objected to because of the following informalities:
Claim 18 recites the limitation “a recipient email” (claim 18, ln. 2).  Examiner suggests replacing “a recipient email” (claim 18, ln. 2) with “the recipient email” to clarify that this is referring to the same “a recipient email” stated above (claim 1, ln. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow (US Patent No. 7,240,199) (hereinafter “Tomkow”) in view of Silvester (US Pub. 2005/026746) (hereinafter “Silvester”).   
As per claim 1, Tomkow teaches generating and verifying one or more emails sent by a valid sender to an intended recipient ([Tomkow, Col. 5, ln. 65-66], A server receives a message [one or more emails sent by a valid sender] and transmits the message to a recipient [to an intended recipient].  [Col. 7, ln. 27-29] the invention of Tomkow is directed to e-mail messaging systems so the message is an email.  Generating and verifying is also taught by Tomkow and will be explained below on their respective steps)
receiving from the valid sender a content of a recipient email and a recipient email address; ([Tomkow, Col. 5, ln. 65-66], A server receives a message [one or more emails sent by a valid sender] and transmits the message to a recipient [to an intended recipient].  [Col. 1, ln. 24-27] content of the recipient email is received through the email message.  [Col. 14, ln. 20-22] sending a message includes the step of sending the message to a destination corresponding to the delivery address or a recipient address)
generating one or more encrypted hash codes using a hash code generating algorithm, the hash code generating algorithm utilizing a private encryption key and the content of the recipient email or meta data of the recipient email; ([Tomkow, col. 8, ln. 53] the server of the invention, the RPost server, employs a hash function [a hash code generating algorithm].  [Col. 9, ln. 23-27] the server computes a message digest for the message body [the hash code generating algorithm generates a hash code utilizing the content of the recipient email].  [Col. 4, ln. 1-4] a digital signature [one or more encrypted hash codes] can be created by creating a hash and then encrypting the hash.  [Col. 27, ln.24-27] the hash functions are performed using private keys known to the operators of the system [the hash code generating algorithm utilizing a private encryption key].  [Col. 27, ln. 58-62] the system generates a digital signature of the message’s contents including the message’s headers [meta data of the recipient email]) 
storing in an encryption memory the one or more encrypted hash codes or information enabling regeneration of the one or more encrypted hash codes; ([Tomkow, Col. 9, ln. 23-25] the RPost server computes a message digest for the message and stores the message digest.  The message digest is used interchangeably with the digital signature and the encrypted hash codes [see col. 27, ln. 58-62 and col. 9, ln. 15-17].  The common meaning of encryption storage refers to a given level of security of memory, and does not imply that the memory is completely impregnable [see Silvester, para. 0026].  As the hash code stored is encrypted, there is a level of security afforded to the data in the storage, such that a person who does not have the means to decrypt the hash code cannot decrypt and have access to the hash codes.  Also, see Silvester below for disclosure of hash codes stored to a smart card or TPM which is an alternative way of storing data securely or encrypted in memory)
generating the recipient email comprising the content of the recipient email augmented with the one or more encrypted hash codes; ([Tomkow, Col. 27, ln. 64-65] The resulting encrypted hash is then appended to the body of the message.  As the encrypted hash is appended to the message by the RPost server, and then sent to the recipient’s mail user agent [see col. 27, ln. 65-67].  [Col. 1, ln. 24-27] the messages includes content of the recipient email that is received through the email message.  As the encrypted hash is appended to the message, and the message includes content of the recipient email, the recipient email is augmented with the one or more encrypted hash codes)
sending the recipient email to an intended recipient email address; ([Tomkow, Col. 5, ln. 65-66] the RPost server receives a message from the sender and transmits the message to a recipient.  [Col. 4, ln. 58-59] the message and the digital signature of the server that has been appended together [also see generating step above] is sent to the recipient.  [Col. 27, ln. 65-67] the modified message is made available for inspection or downloading [or sent] to the recipient’s mail user agent)
([Tomkow, Col. 28, ln. 2-7: in the event that the recipient of a message should require evidence that an e-mail with a specific content was received at a particular time [a verification request], the recipient can present [sent by the recipient and for the RPost server to receive] a copy of the made-of-record version of e-mail message [the verification request email comprising a purported forwarded copy of an email sent by the valid sender to the intended recipient] to the operators of the system [the RPost server] for verification)
determining a verification result according to a verification criterion requiring at least for a positive result that there is a concordance according to a comparison criterion between each of: ([Tomkow, col. 28, ln. 7-25; col. 18, ln. 51-61] To verify the message, the system [the RPost server] determines whether or not the e-mail sent by the recipient of the message [see receiving verification step above] is an accurate version of the e-mail that was received by the system [or according to a verification criterion requiring at least for a positive result that there is a concordance according to the below comparison criterion]) (1) one or more generated test hash codes obtained using the hash code generating algorithm utilizing the private encryption key and content or metadata of the purported forwarded copy; ([Tomkow, col. 28, ln. 7-25; col. 18, ln. 51-61] the system generates a hash of the balance of the document, which is the content or the header originally used in the generation of the first hash [the one or more generated hash codes].  The process of obtaining the hash is the same as disclosed in the hash generation step above.  If the document hash matches the decrypted hash [the extracted hash below], then the message and attachments have not been altered [or there is a concordance according to a comparison criterion]) (2) one or more purported encrypted hash codes extracted from the purported forwarded copy; and ([Tomkow, col. 28, ln. 7-25; col. 18, ln. 51-61] The system detaches and decrypts [or extracts] the digital signature [the one or more purported encrypted hash codes] from the e-mail sent by the recipient of the message [see receiving verification step above].  If the decrypted hash matches the document hash [see generated hash above], then the message and the attachments have not been altered [or there is a concordance according to a comparison criterion]) [(3) the one or more encrypted hash codes obtained or regenerated from the encryption memory; and] (this will be taught by Silvester below)
sending a verification signal disclosing the verification result to the intended recipient by a non-email route. ([Tomkow, col. 19, ln. 5-11) the RPost server can then provide authentication, verification and confirmation of the information [a verification signal] contained within the receipt [disclosing the verification result] of the message to the recipient.  This confirmation can take the form of an email confirmation, affidavit testimony, or a simple text message [a non-email route; also see col. 27, ln. 30-33 where a simple text message indicating a message was received is disclosed]) 
Tomkow does not explicitly teach the one or more encrypted hash codes obtained or regenerated from the encryption memory.  
However, Silvester teaches the one or more encrypted hash codes obtained or regenerated from the encryption memory. ([Silvester, para. 0043; Fig. 6] another embodiment of an authentication process based on hash comparison is that the current hash [the one or more purported encrypted hash codes or the generated hash disclosed above] can be compared to a previously stored hash [the one or more encrypted hash codes obtained or regenerated from the encryption memory].  If the current hash and the previously stored hash match, the process grants authentication to the user)
Silvester also teaches storing in an encryption memory the one or more encrypted hash codes or information enabling regeneration of the one or more encrypted hash codes;  ([Silvester, para. 0064] the methods of Silvester can be implemented using a networked system similar to the server described in Tomkow.  [Para. 0032] a hash is the result of performing a hashing algorithm on one or more data fields.  Data fields such as the content or header/meta data was disclosed in Tomkow above. [Para. 0043] a hash comparison can be used to establish an authentication operation.  [Para. 0042] The hash could be stored to a smart card, a trusted platform module, or encrypted in memory)  
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tomkow with the teachings of Silvester to include the one or more encrypted hash codes obtained or regenerated from the encryption memory.  One of ordinary skill in the art would have been motivated to make this modification because the hash stored in memory could be used to detect data tampering or corruption.  That is, if a set of data is hashed at two different times, and the results do not match, there is a very high probability that the set of data changed in the interim.  (Silvester, para. 0032)

As per claim 2, Tomkow in view of Silvester teaches claim 1.   
Tomkow also teaches the hash code generating algorithm utilizes meta data of the recipient email ([Tomkow, Col. 27, ln. 58-62] the system generates a hash/digital signature [hash code generating algorithm] of the message’s contents including [utilizing] the message’s headers. The ordinary definition of email header is a list of parameters within an email, such parameters including metadata information associated with the email [see for example, Ravid et al., US Pub. 2009/0012984, para. 0063]) 

As per claim 3, Tomkow in view of Silvester teaches claim 2.   
Tomkow also teaches the hash code generating algorithm utilizes a date of sending the recipient email.  ([Tomkow, Col. 27, ln. 58-62] the system generates a hash/digital signature [hash code generating algorithm] of the message’s contents including [utilizing] the message’s headers.  The ordinary definition of email header is a list of parameters within an email, such parameters including date of sending [see for example, Ravid et al., US Pub. 2009/0012984, para. 0063]. Furthermore, an encrypted hash of the date and time stamp is also taught – see col. 17, ln. 54-57])

As per claim 4, Tomkow in view of Silvester teaches claim 3.   
Tomkow also teaches the hash code generating algorithm also utilizes the intended recipient email address.  ([Tomkow, Col. 27, ln. 58-62] the system generates a hash/digital signature [hash code generating algorithm] of the message’s contents including [utilizing] the message’s headers [a email header contains the intended recipient’s email address].  The ordinary definition of email header is a list of parameters within an email, such parameters including the email address of the intended recipient [see for example, col. 10, ln. 35-44])

As per claim 5, Tomkow in view of Silvester teaches claim 3.   
Tomkow also teaches the hash code generating algorithm also utilizes the intended recipient email address.  ([Tomkow, Col. 27, ln. 58-62] the system generates a hash/digital signature [hash code generating algorithm] of the message’s contents including [utilizing] the message’s headers [a email header contains the subject line of the recipient email])

	As per claim 10, Tomkow in view of Silvester teaches claim 1.   
Tomkow also teaches wherein the hash code generating algorithm is an SHA algorithm.  ([Tomkow, col. 8, ln. 54-57] the hash function may be one of any well-known hash functions including SHA) 

	As per claim 11, Tomkow in view of Silvester teaches claim 1.   
([Tomkow, col. 27, ln. 58-62 and col. 9, ln. 15-17] The message digest is used interchangeably with the digital signature and the encrypted hash codes).  [Col. 4, ln. 1-4] RPost server 14 computes a message digest for the message body, which includes the header information [see col. 27, ln. 21-23].  Header information includes information identifying the intended recipient to facilitate retrieval [such as the intended recipient’s email address – see col. 10, ln. 36]) 

	As per claim 14, Tomkow in view of Silvester teaches claim 1.   
Tomkow also teaches where is more than one intended recipient receiving different or similar ones of the one or more emails ([Tomkow, col. 3, ln. 29-34] the originator [or the sender] sends a copy of the electronic message to the server, which then forwards and delivers the electronic message to all recipients  including “to” addressee and “cc” addressees [more than one intended recipient receiving different or similar ones of the one or more emails]) and the private encryption key is the same for all the intended recipients and all of the one or more emails ([Col. 27, ln. 62-64] the system encrypts the hashes using an encryption key known only to the operators of the system [the private encryption key that is unique within the system as it is “an” encryption key, and not a plurality of encryption keys]; [Col. 6, ln. 17-20; Col. 4, ln. 1-4] the encrypted hash/digital signature, created using the private key, is used to verify that messages sent to the server is accurate [making the private key used the same for all of the one or more emails] and is also used to verify the receipt is genuine [making the private key used the same for all the intended recipients]) during at least a time period until the private encryption key is changed ([Col. 63-64] the RPost server can authenticate the information contained in these messages any time they are presented [a time period], and so, the private key is the same and can be used at least a time period until it is changed])  

	As per claim 18, Tomkow teaches claim 1.
Tomkow also teaches wherein the step of generating a recipient email comprises inserting content of the recipient email together with the one or more encrypted hash codes into a body of the recipient email ([Tomkow, col. 27, ln. 64-65] the resulting encrypted hash [the one or more encrypted hash codes] is appended [inserting content of the recipient email] to the body of the message [the body of the recipient email].  Also, see mapping for claim 1, which discloses the steps of generating the recipient email, and that the body is a body of the recipient email) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Silvester and further in view of Madison et al. (US Pub. 2004/0162787) (hereinafter “Madison”). 
As per claim 6, Tomkow in view of Silvester teaches claim 1.  
Tomkow also teaches incorporating a hash code generating algorithm and the comparison criterion using the date of sending the recipient email.  ([Tomkow, col. 28, ln. 7-25; col. 18, ln. 51-61] the system generates a hash of the balance of the document, which is the content or the header originally used in the generation of the first hash.  The ordinary definition of email header is a list of parameters within an email, such parameters including a date of sending [see for example, Ravid et al., US Pub. 2009/0012984, para. 0063].  [Col. 8, ln. 53] the server of the invention, the RPost server, employs a hash function [a hash code generating algorithm] to generates hashes.  Thus, Tomkow teaches a hash generating algorithm using the date of sending the recipient email.  [Col. 18, ln. 51-61] the hash generated [including the header/date of sending] is used to determine a match, and so, the date of sending is a comparison criterion])
Tomkow does not explicitly teach incorporating a date tolerance feature whereby the hash code generating algorithm and the comparison criterion are together adapted to be insensitive to certain 
However, Madison teaches incorporating a date tolerance feature whereby the hash code generating algorithm and the comparison criterion are together adapted to be insensitive to certain differences in the date [of sending the recipient email] sufficient to allow for delays or time zone differences.  ([Madison, para. 0064; para. 0068] a date tolerance feature is disclosed where a web server generates tickets using a hash function [hash codes generated by a hash code generating algorithm – see para. 0062], that rounds [or is insensitive to] time differences in an security interval [or date of sending] to allow for delays between the transmission of the hash by the web server [sender] to the media server [the system server].  A hash code generating algorithm and the comparison criterion using the date of sending the recipient email was taught in Tomkow above)  
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tomkow and Silvester with the teachings of Madison to include incorporating a date tolerance feature whereby the hash code generating algorithm and the comparison criterion are together adapted to be insensitive to certain differences in the date of sending the recipient email sufficient to allow for delays or time zone differences.  One of ordinary skill in the art would have been motivated to make this modification because the use of three tickets [or hashes] is preferable to account for a lack of synchronization between the local time of the sender and the local time of the server.  (Madison, para. 0068)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Silvester, Madison and further in view of Petrovic (US Pub. 2013/0132727) (hereinafter “Petrovic”). 
As per claim 7, Tomkow in view of Silvester and Madison teaches claim 6.  
 incorporating a hash code generating algorithm generating three or more of the one or more of the encrypted hash codes each of the encrypted hash codes utilizing a different date using the date of sending the recipient email, comparing the three or more of the one or more encrypted hash codes with a corresponding three or more purported hash codes, and comparing the three or more of the one or more encrypted hash codes and a corresponding three or more generated test has codes. ([Tomkow, col. 28, ln. 7-25; col. 18, ln. 51-61] the system generates a hash of the balance of the document, which is the content or the header originally used in the generation of the first hash.  The ordinary definition of email header is a list of parameters within an email, such parameters including a date of sending [see for example, Ravid et al., US Pub. 2009/0012984, para. 0063].  [Col. 8, ln. 53] the server of the invention, the RPost server, employs a hash function [a hash code generating algorithm] to generates hashes.  Thus, Tomkow teaches a hash generating algorithm using the date of sending the recipient email.  [Col. 4, ln. 4-7] separate digital signatures can be created [generate] for the body of the message, any attachments, and for the overall message [the three or more encrypted hash codes]. The encrypted hash codes, along with the email message are sent to the receiver [see col. 27, ln. 56-67], and then received back to the server as a verification request email from the receiver [see col. 28, ln. 2-7].  [Col. 18, ln. 51-61] in the verification request email, there are three or more encrypted hash codes [the three or more purported hash codes], and these codes are compared against hash codes generated from the email message [the three or more of the one or more encrypted test hash codes generated in the same manner as described above].  Alternatively, the three or more of the more encrypted test hash codes may be stored in encrypted memory and compared against three or more generated test hash codes [see Silvester, para. 0043; Fig. 6])
Tomkow does not explicitly teach wherein the date tolerance feature is provided by: the hash code generating algorithm generating three or more of the one or more of the encrypted hash codes, each of the encrypted hash codes utilizing a different date of sending the recipient email so that all the  
However, Madison teaches wherein the date tolerance feature is provided by: ([Madison, para. 0068] the date tolerance feature this provided by the hash generating system described below)
The hash code generating algorithm generating three or more of the one or more of the encrypted hash codes, each of the encrypted hash codes utilizing a different date [of sending the recipient email] so that all the encrypted hash codes together cover a contiguous set of dates around the date [of sending the recipient email]; and ([Madison, para. 0063] the media server calculates the current time, and generates tickets using a hash algorithm [see para. 0062 - the hash code generating algorithm generating hash codes].  The 1) current time, the 2) current time minus a security time interval, and the 3) current time + a security time interval are generated by the media server, and thus at least 3 encrypted hash codes are generated with each of the hash codes using a different date of sending.  All the encrypted hash codes together cover a contiguous set of dates around the date.  A hash code generating algorithm and the comparison criterion using the date of sending the recipient email was taught in Tomkow above)
the comparison criterion resulting in concordance when the [three or more] of the one or more encrypted hash codes are the same as the corresponding three or more purported hash codes, and [a partial match] between the three or more of the one or more encrypted hash codes and the corresponding three or more generated test hash codes. ([Para. 0065] the encrypted hash codes generated by the web server [the purported hash codes] are matched with the three or more encrypted hash codes generated by the media server [the three or more encrypted hash codes].  [Para. 0045] Match [a comparison criterion resulting in concordance] can refer to an exact match [encrypted hash codes are the same as the purported hash codes].  Three or more encrypted hash codes was taught by Tomkow above.  Alternative ways of matching the three or more of the one or more encrypted hash codes with the corresponding three or more generated test hash codes are considered, but a partial match between three or more hash codes is not explicitly disclosed in Madison.  A partial match between three or more hash codes is disclosed in Petrovic below])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tomkow and Silvester with the teachings of Madison to include wherein the date tolerance feature is provided by: the hash code generating algorithm generating three or more of the one or more of the encrypted hash codes, each of the encrypted hash codes utilizing a different date of sending the recipient email so that all the encrypted hash codes together cover a contiguous set of dates around the date of sending the recipient email; and the comparison criterion resulting in concordance when the three or more of the one or more encrypted hash codes are the same as the corresponding three or more purported hash codes, and a partial match between the three or more of the one or more encrypted hash codes and the corresponding three or more generated test hash codes.  One of ordinary skill in the art would have been motivated to make this modification because the use of three tickets [or hashes] is preferable to account for a lack of synchronization between the local time of the sender and the local time of the server.  (Madison, para. 0068)
Madison does not explicitly teach the comparison criterion resulting in a partial match between the three or more of the one or more encrypted hash codes and the corresponding three or more generated test hash codes.  
However, Petrovic teaches the comparison criterion resulting in a partial match between the three or more of the one or more encrypted hash codes and the corresponding three or more generated test hash codes.  ([Petrovic, para. 0076] a single match [or partial match] of hash codes may be sufficient to identify [comparison criterion].  A second, and each additional matching [three or more hash codes] increases the confidence even more.  Encrypted hash codes, generated test hash codes, and comparison of encrypted hash codes and generated test hash codes were taught by Madison and Tomkow above).  
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tomkow, Silvester and Madison to include Petrovic to include the comparison criterion resulting in a partial match between the three or more of the one or more encrypted hash codes and the corresponding three or more generated test hash codes.  One of ordinary skill in the art would have been motivated to make this modification because the use of a partial match between hash values can be particularly advantageous when content [such as the verification email] is partially damaged due to, transmission through a noisy transmission channel.  (Petrovic, para. 0076)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Silvester and further in view of Forte (US Pub. 2015/0149359) (hereinafter “Forte”). 
As per claim 8, Tomkow in view of Silvester teaches claim 1.   
Tomkow also does not explicitly teach wherein the non-email route is a mobile telephone network and the verification signal comprises a text message.  
However, Forte teaches wherein the non-email route is a mobile telephone network and the verification signal comprises a text message.  ([Forte, para. 0098] a mobile communications device and a mobile communications network is disclosed as part of a mobile telephone network.  [Para. 0074] the mobile telephone network can be used to send verification responses by means of a text message)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tomkow and Silvester with the teachings of Forte to include wherein the non- email route is a mobile data network and the verification signal comprises a push notification.  One of .  (Forte, para. 0005)

As per claim 9, Tomkow in view of Silvester teaches claim 1.  
Tomkow does not explicitly teach wherein the non- email route is a mobile data network and the verification signal comprises a push notification.
However, Forte teaches wherein the non-email route is a mobile data network and the verification signal comprises a push notification. ([Forte, para. 0098] a mobile communications device and a mobile communications network is disclosed as part of a mobile telephone network.  [Para. 0074] the mobile telephone network can be used to send verification responses by means of a push notification)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Tomkow, Silvester, and Forte for the same reasons as disclosed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Silvester and further in view of Lunt et al. (US Pub. 2006/0004789) (hereinafter “Lunt”). 
As per claim 12, Tomkow in view of Silvester teaches claim 11.  
Tomkow does not explicitly teach wherein the step of storing comprises indexing the one or more encrypted hash codes with information identifying the intended recipient to facilitate retrieval.
However, Lunt teaches wherein the step of storing comprises indexing the one or more encrypted hash codes with information identifying the intended recipient to facilitate retrieval. ([Lunt, para. 0034] the server may maintain an index, the contents of which include listing an email-address [an email address is information identifying the intended recipient to facilitate retrieval – see Tomkow, Col. 12, ln. 58 to Col. 13, ln. 15] with a hash value generated from the email address])
the server may increase its efficiency by storing the hash values used in the comparison step as opposed to generating it anew each time a comparison is needed.  (Lunt, para. 0034)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Silvester and further in view of Henson, Val, and Richard Henderson. "Guidelines for using compare-by-hash." (2005) (hereinafter “Henson”). 
As per claim 13, Tomkow in view of Silvester teaches claim 1.  
Tomkow does not explicitly teach wherein the step of storing comprises storing content or meta data of the recipient email sufficient to regenerate the one or more encrypted hash codes with the private encryption key.
However, Henson teaches wherein the step of storing comprises storing content or meta data of the recipient email sufficient to regenerate the one or more encrypted hash codes with the private encryption key. ([Henson, pg. 3, col. 1, ln. 35-37; pg. 6, col. 2, ln. 23-24] block of data [or content] are stored and used to regenerate hashes for comparison.  Content that is the content of the recipient email was taught by Tomkow – see col. 9, ln. 23-27. Hash codes as encrypted hash codes with a private encryption key was taught by Tomkow – see Col. 27, ln. 24-27)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tomkow and SIlvester with the teachings of Henson to include wherein the step of storing comprises storing content or meta data of the recipient email sufficient to regenerate the one or more encrypted hash codes with the private encryption key.  One of ordinary skill in the art would have systems in which hash values can only be generated once and are stored indefinitely will fall victim to short cryptographic hash function lifetimes and the growth of data sets, and will be unable to recover from hash collisions when they occur. A cryptographic hash value is only an ephemeral and temporary “unique” signature; systems which depend on the collision-resistance of a particular hash function for more than a handful of years are doomed to obsolescence.  (Henson, pg. 6, col. 2, ln. 4-13)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Silvester and further in view of Brown et al. (US Pub. 2007/0038719) (hereinafter “Brown”). 
As per claim 15, Tomkow in view of Silvester teaches claim 1.  
Tomkow does not explicitly teach wherein the verification criterion also requires for a positive verification result that the verification requestor email address is the same as the intended recipient email address.
However, Brown teaches wherein the verification criterion also requires for a positive verification result that the verification requestor email address is the same as the intended recipient email address. ([Brown, para. 0017] a computing device [server] to verify address matches for a signed message may be employed.  The device may be adapted to verify [the verification criterion] that the email address [verification email address] matches [a positive verification result] the address associated with the sender as indicated in the header [the intended recipient email address])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tomkow and SIlvester with the teachings of Brown to include wherein the verification criterion also requires for a positive verification result that the verification requestor email address is the same as the intended recipient email address.  One of ordinary skill in the art would have been motivated to make this modification because a user receiving a signed message at a computing device may be led to believe, in error, that the sender identified in the header of the message is associated with the digital signature of the message, if the digital signature was the sole verification criterion.  (Brown, para. 0016)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Silvester and further in view of West (US Pub. 2011/0202756) (hereinafter “West”).
As per claim 16, Tomkow in view of Silvester teaches claim 1.  
Tomkow does not explicitly teach the verification criterion also requires for a positive verification result that the verification request email was sent using a cryptographic protocol connection.
However, West teaches wherein the verification criterion also requires for a positive verification result that the verification request email was sent using a cryptographic protocol connection. ([West, pg. 3, col. 2, ln. 23-34] the secure server may be configured using TLS [a cryptographic protocol connection – see para. 0035 of instant application].  An incoming email message is immediately checked to determine if the transmission protocol is TLS.  If the transmission protocol as TLS has been verified [a positive verification result], a handshake is used to establish a connection)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tomkow and SIlvester with the teachings of West to include wherein the verification criterion also requires for a positive verification result that the verification requestor email address is the same as the intended recipient email address.  One of ordinary skill in the art would have been motivated to make this modification because such a protocol connection does not require specialized and compatible encryption software but would allow encrypted messages [such as the verification email] to be received so that the server is not vulnerable to security breaches.  (West, para. 0003; 0012)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tomkow in view of Silvester and further in view of Bates et al. (US Pub. 2008/0172738)(hereinafter “Bates”).
As per claim 17, Tomkow in view of Silvester teaches claim 1.  
Tomkow does not explicitly teach wherein the verification criterion also requires for a positive verification result that a step of inspecting the purported forwarded copy for unauthorized hyperlinks is performed and no unauthorized hyperlinks are found.
However, Bates teaches wherein the verification criterion also requires for a positive verification result that a step of inspecting the purported forwarded copy for unauthorized hyperlinks is performed and no unauthorized hyperlinks are found. ([Bates, Fig. 1; para. 0034] verifying a hyperlink [the verification criterion] is disclosed where a server may inspect [a step of inspecting is performed] an electronic document [the purported forwarded copy disclosed above] to determine whether a hyperlink is not misleading [a positive verification result] or misleading [an unauthorized hyperlink])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tomkow and SIlvester with the teachings of Bates to include wherein the verification criterion also requires for a positive verification result that a step of inspecting the purported forwarded copy for unauthorized hyperlinks is performed and no unauthorized hyperlinks are found.  One of ordinary skill in the art would have been motivated to make this modification because such a system can verify the authenticity of a hyperlink and determine whether the domain name within the hyperlink is likely to be related to a phishing scam.  (Bates, para. 0011)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nelson (US Pub. 2015/0288513) discloses identifying media using hash keys where the hash keys are compared in a manner similar to claim 7 to have a date tolerance feature.  Ito et al. (US Pub. 2010/0174919) discloses generating a hash based on an application program and storing it in encrypted .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/ZHE LIU/Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493